Burks, J. Claimant in this action seeks damage for breach of a contract which the respondent had entered into with her under which the state leased a 3-story and basement brick building to be used by the Illinois National Guard for military purposes. Claimant, the lessor, brings this action in her capacity as trustee of a certain land trust covering title to the premises involved. The facts are not in dispute. They are contained in a joint stipulation filed in this cause on August 29, 1974, in which the Adjutant General joined with the Attorney General in accepting the facts as stated in the complaint. By the same stipulation, the claimant conceded that the total damages she had actually sustained amounted to $3,800.00, an amount stipulated to by the respondent. The agreed facts are summarized as follows: On October 1, 1921, the respondent, acting through the Adjutant General, leased premises located at 2667 W. Madison Street in Chicago, and from that time up to the first day of July, 1969, the respondent occupied said premises under a lease that was periodically renewed. Under the terms of said lease, the respondent was to maintain the premises in accordance with requirements of any applicable ordinance or law, and to pay all expenses for the upkeep of the premises. On September 23, 1968, the claimant was notified by the Department of Buildings of the City of Chicago, that the building was in a dangerous condition and a menace to public safety; and that said building was being maintained in violation of Sections 39-12, 41-9, 78-3 and 99-4 of the Municipal Code of Chicago, and Chapter 24, Section 11-30, 1-1 of the Illinois Revised Statutes. Whereupon, the claimant demanded that the respondent make the necessary repairs as required by the lease. Respondent refused to make any repairs and terminated the lease as of June 30, 1969. On February 16, 1970, the City of Chicago filed a complaint in the Circuit Court of Cook County for a fine and other relief against the claimant because of said building violations. On March 5, 1970, Harold R. Patton, respondent’s Acting Adjutant General, was notified of the aforementioned litigation and a demand was made of him to remedy the building in conformity to the terms of the lease. General Patton referred the matter to Mr. James T. Ryan, attorney for the Department of General Services. On March 27, 1970, Mr. Ryan informed the claimant that he had advised the respondent that it had no apparent liability. On June 2, 1970, the Circuit Court of Cook County ordered that the building be demolished and a lien be placed against the building for the cost of demolition. Following the hearing held in this matter, the parties stipulated that damage did occur to this building as a result of its use by the State; that responsibility for the condition of the building rested upon the respondent under the terms of its lease; and that the amount of claimant’s damage is $3,800.00. The court finds the said stipulation to be fair, reasonable and consistent with the facts. Claimant is hereby awarded damages for breach of contract in the sum of $3,800.00.